Title: To Thomas Jefferson from William Armstrong, 30 April 1805
From: Armstrong, William
To: Jefferson, Thomas


                  
                     April 1805
                  
                  The Petition of the undersigned, Merchants and Traders in the State of Kentucky—
                  Respectfully sheweth
                  That a Petition some time past was presented to Gidion Granger Esquire Post master General of the United States Stating, that “In the arrangement of postoffices in the State of Kentucky, accident we presume has placed the office of distribution in the town of Washington in the County of Mason. By this arrangment the first important point at Maysville is passed, and a return mail becomes necessary to enable the inhabitants and others of the vicinity of that place to receive their letters; this inconvenience is also felt by Merchants whose business is to transact there; as a place of deposit and trade we conceive Maysville entitled to the preference, as its importance as a place of import & export is rapidly increasing, and it being situate on the bank of the ohio, it is the great passway to the South westward both by land and Water—The situation of this place would appear to mark it out as the most eligible place for the office of distribution”—We do not presume to charge the head of this department with willful intention to injure the Petitioners, but, from his reply, we are contstrained to argue a want of information; he says, the inconveniences the Merchants of Maysville labour under are not greater than of those in the Precincts of Philadelphia; we are not disposed to question his assertion, because the term will admit of great latitude, but, we know of no City in the United States, where the merchants are obliged to send four and a half miles for their Letters, It is true the Post master General has assured us, he had ordered the offices at Philadelphia Baltimore & Chambersburg to mail districatly for Maysville, but, experience has informed, that even this care of his has proved not to answer his expectations—it is indeed agrivating the evil, because, we have communication with almost every post office in the Union; and in those particularised offices they sometimes neglect to mail for Maysville. In this precarious situation those transacting business at Maysville, are obliged to send to Washington, when an expected communication is not found in this office. It has happened that letters of information to agents here have remained in the office at Washington, when the boats containing the consignment were unloading and in consequence the Consignor was obliged to bear the additional charge of Storage, when the Waggons to transport his goods ought to have been prepared to take them to their destination. It is urged that Maysville is too unimportant a place at which to fix the distributing Post Office—We beg leave to say this place may be called properly the Key of the State, almost all the goods imported northward of the Cumberland River are landed here and transported by Waggons from hence; besides there have been exported from hence in One Year Ten thousand barrels of flour inspected; The Beef Pork Hemp fens Cordage Loaf Candles &c. of which no accurate estimate has been made, but may be fairly computed this year, at the value of fifteen thousand Dollars—It has been objected that if the office of distribution were placed here yet the office at Washington must select for the routs by Flemingsburg to Lexington and by Augusta to Cincinnati; we answer, Maysville is not two miles farther from Flemingsburg than Washington, and the Road by Augusta is shorter several Miles that from Washington again. In the Winter season it frequently happens that the Mail cannot be brought over the Ohio but, in a boat not large enough to carry a horse, and perhaps not for two or three hours later than the time the rider must be at Washington, in this case, all the Eastern mail must remain at Maysville until the next mail day—and the same thing opperates to detain the Southern Mail at Washington, for, if the Eastern Mail does not arrive in time, the Rider for the Southern Mail returns with it—The Post master General observed that he could not take the distributing office from Washington, because, his predecessor had fixed it there—This argument we think will not apply, because, when that arrangement took place, proper enough then, the town of Maysville was scarcely known—but, under the auspices of our Government, it has very much increased in trade and from its situation (should we have the good fortune to possess in peace the valuable acquisition of New Orleans, which your wisdom suggested) it must increase its exports very rapidly—altho the counter memorial presented to the Post master General, was swelled with the names of persons many of whom has perhaps never received, nor will receive a Letter through the medium of the Post Office, it has had the effect to prevent his granting a removal of the office, but as Merchants & traders, we respectfully suggest that, we are more interested, and pay more to the establishment than any other class of Citizens
                  We respectfully submit to the President those matters of fact—hoping that he will order us that redress which we have hitherto asked for in vain—and as in duty bound we shall ever pray &c
                                          
                            Merchants and Traders, Maysville
                            
                        John Hittler
                            
                     
                            John Brown
                     
                     James Wilson
                            
                     Charles Gallagher
                            
                     George Gallagher
                            
                     Gdon. Martin
                            
                     Josiah Lane
                            
                     
                            Tho. Haughy 
                     
                     William Armstrong
                            
                     John Armstrong
                            
                     Sanford Carrell
                            
                     
                            Elijah Martin
                     
                     Wm. Coulter
                     
                     Jos. B. Seibert
                     
                     Jacob Boone
                     
                     Merchants and Traders residing at Lexington Ky.
                     Wm. Jordan & Co
                     
                     Curtis Field
                     
                     Heny. Purviance
                     
                     Thomas January
                     
                     Sam January
                     
                     George Trotter
                     
                     Saml. & Geo. Trotter
                     
                     Ely: McCraig
                     
                     Maccount Tilford
                     
                     Geo. Andenore
                     
                     Saml Downing 
                     
                     Lewis Sanders
                     
                     Leavy T. Gatewood
                     
                     Brook & Craysdale
                     
                     Joseph Hudson
                     
                     Charles Wilkins 
                     
                     Willm. Henry
                     
                     Alexr. Parker
                     
                     Jos. Gray
                     
                     Tho. Deyr Owings
                     
                     Francis Ratliff
                     
                     Merchts Frankfort
                     
                     Dudley P. Wollere
                     
                     James P. Murray
                     
                     George Green
                     
                     Clarke V. Anderson
                     
                     Wm. McBride
                     
                     John Younger
                     
                     Ad. Caburie
                     
                  
               